DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a non-final office action in response to Applicant's remarks filed on 9/22/2021.  Claims 1 and 3-21 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection are presented below.
Response to Arguments
Applicant's arguments filed 7/25/2019 have been fully considered and are found persuasive towards.  However, new grounds of rejection are presented below over the Li reference for claims 7-15 and 19-21, and over Li in view of Vanhatalo for claims 1, 3-6 and 16-18.  
Applicant argues that Li only mentions of a particle size with respect to its Example 1 to be 16 microns for D50, which is barely above the claimed threshold of 15 microns, and includes far less doping element than required by the claim.  Applicant further submits that the instant application teaches that “… the doping element inhibits particle growth when the positive electrode active material is prepared,” and thus, there would be no reasonable expectation of success in drastically increasing the amount of doping element in Li’s Example 1, while still maintaining a D50 over the claimed threshold.  However, the argument is not commensurate with the disclosure of Li.  
First, it is shown below that Li discloses that the positive electrode active material primary particle is formed after the precursor has already been doped by at least one doping element, wherein the doping element in the positive electrode active material may be included in the range of 148 ppm to 9,457 ppm, which easily overlaps the claimed ranges of 2,500 or more.  Second, the cited portion of the 
Applicant further argues that Li only discloses an amount of doping element in the final product (i.e., the positive electrode active material) but is silent to the amount in its precursor.  Applicant further suggests that while Vanhatalo teaches a precursor particle having an average particle size overlapping the claimed range, the fact that Vanhatalo discloses a particle size range for an un-doped cobalt particle precursor, the teachings of Vanhatalo cannot be applied to Li’s doped particle precursor.  However, as explained above, Vanhatalo clearly teaches that smaller precursor particles agglomerate easily and produce an irregular particle shape of the positive active material particle.  Thus, an ordinary skilled artisan would readily appreciate that even small doped precursor particles would raise similar issues during forming of the active material particle.  Further, it is shown below that Li discloses that the molar ratio of the Co to doping elements contained in the finally produced positive electrode active material particle is the same as that in the precursor material.  Using this information, it is shown below that Li obviates the precursor material to include the doping element in the range of 168 ppm to 10,777 ppm (e.g., computations based on Al and Ni as doping elements). 
Examiner’s Comments and Interpretation of Disclosure
	In order to obtain a clear understanding of the subject matter of at least claim 1, Examiner has reviewed working Examples 1 and 2 disclosed in the instant specification in order to determine how the 4 and Al(OH)3 as raw materials to form a precursor-forming solution, wherein Al(OH)3 is included in an amount of 0.5 wt % based on CoSO4, to obtain the precursor Co3O4 doped with 5,000 ppm Al.  In the procedure disclosed, no further materials including Al or Co are added to obtain the precursor.  However, it is unclear as to how the 5,000 ppm of Al is calculated.  For example, for every 100 g of CoSO4, the precursor-forming solution includes 0.5 g of Al(OH)3.  Using 100 g of CoSO4 as a basis, the solution contains about 38.04 g of Co and about 0.17 g of Al.  Assuming 100% conversion, the finally obtained precursor should also include about 38.04 g of Co and about 0.17 g of Al such that the mass of the precursor, after stoichiometric balance, results in about 51.98 g (i.e., 38.04 g of Co yields 13.77 g of O to produce spinel Co3O4, then 0.17+38.04+13.77 = 51.98).  However, the amount of Al in the final precursor only results in about 3,330 ppm (i.e., [0.17 g Al]/[51.98 g of precursor].  Similarly, Example 2 includes 0.3 wt % Al(OH)3 based on CoSO4, which ultimately results in about 2,001 ppm Al in the final precursor.  Thus, it is unclear as to how the amount of the doping material in the finally formed precursor is calculated from the disclosure in the specification.
	A direct correlation is observed between the amounts of Al(OH)3 (e.g., 0.5 wt% or 0.3 wt% based on amount of CoSO4) and CoSO4 used to form the precursor-forming solution and the amount of Al in the doped Co3O4 in the working Examples 1 and 2 (i.e., 0.5 wt% equals 5,000 ppm and 0.3 wt% equals 3,000 ppm).  However, the latter observation does not make rational sense.  
	Different scenarios in which only partial amounts of Co contained in the starting material CoSO4 and Al contained in the starting material Al(OH)3 are reacted towards the production of the doped precursor were also considered, as an ordinary skilled artisan would realize that 100% conversion of all starting materials is not likely.  It was determined when partial conversion of at least CoSO4 takes place to yield Co3O4 such that the final mass of Co in the precursor is less than the initial mass of Co in CoSO4, the amount of Al as the dopant element does meet the disclosed concentration (e.g., if about 60 wt% of 4 and 90 wt% of Al in Al(OH)3 are present in the final product of Example 1, Al concentration is 5,000 ppm in the final product).  Thus, partial conversion of at least Co, and optionally, the doping element source materials is considered in calculation of the dopant material in the final precursor material in order to avoid 35 U.S.C. 112 issues.  However, Applicant is strongly urged to clarify how the disclosure of the instant specification determines the amount of the dopant material in the final precursor material in the event that Examiner’s interpretation is incorrect and/or a 35 U.S.C. 112 issue may arise during prosecution of the application.  Further, for examination purposes, the doping element amount is calculated based on the mass of doping element contained in the doped precursor material.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 7-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0280296 A1).
	Regarding Claims 7 and 12, Li discloses a positive electrode active material for a secondary battery [0024-27,0036,0058,0065-68] comprising a primary particle of a lithium cobalt oxide, Li1+zCo1−x−yMaxMbyO2, wherein the primary particle contains a doping element (e.g., Ma as Al, and Mb as Ni) in an amount in the range of about 148 ppm (i.e., when Ma is contained in an amount of 0.0005 mol and Mb is absent) to about 9,457 ppm (i.e., when Ma and Mb are contained in an amount of 0.01 mol each) {When the disclosed lithium cobalt oxide contains only Ma in an amount of 0.0005 mol, the doped lithium cobalt oxide has a mass of 90.9 g, and when the disclosed lithium cobalt oxide contains both Ma and Mb in an amount of 0.01 mol each, the doped lithium cobalt oxide has a mass of 90.6083 g}. The disclosed amounts of 148 ppm to 9,457 ppm overlap the claimed range of 2,500 ppm or more (claim 7), or the claimed range of 3,000 ppm or more (claim 12), establishing a prima facie case of obviousness [MPEP 2144.05(I)].  Li fails to explicitly disclose that the average particle diameter (D50) of the primary 50) of primary particles including the coating layer is 16 μm and the coating thickness is 10 nm [par. 0114].  The coating layer adds a total of 20 nm to the overall thickness of the coated lithium cobalt oxide, which is miniscule compared to the overall particle thickness, it is readily apparent that the average particle diameter of the doped lithium cobalt oxide primary particle is about 16 μm.  Thus, before the effective filing date of the claimed invention, an ordinary skilled artisan would have found it obvious to form the doped lithium cobalt oxide primary particle with an average particle diameter (D50) to be about 16 μm, without undue experimentation and with a reasonable expectation of success.
	Regarding Claim 8, Li necessarily meets the limitation wherein the primary particle contains 50% or more of a total amount of the doping element in a center portion corresponding to 50% of a radius from a center of the particle to a surface thereof which is located near the center since the crystal structure of the Co3O4 precursor doped with the doping element.  In particular, an ordinary skilled artisan would appreciate that the coping elements lose their valence electrons and reduce their overall diameter and occupy the interstitial spaces of the main compound.
Regarding Claim 9, Li discloses wherein the primary particle has an average particle diameter (D50) of 16 μm, which is close enough to the claimed range of 17 μm, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
Regarding Claims 10-11, Li discloses wherein the doping element is at least Al.
	Regarding Claim 13, Li discloses wherein the doping element has a predetermined concentration in the primary particle [par. 0110].
	Regarding Claim 14, Li discloses the positive active material further comprises a surface layer on a surface of the primary particle comprising an oxide of magnesium and titanium [par. 0114].
Claim 15, Li discloses wherein a molar ratio of lithium to metallic elements excluding lithium (molar ratio of lithium/metallic elements) in the lithium cobalt oxide is in a range of 0.992 (i.e., 0.996/(1+0.003+0.001)) [par. 0113].
Regarding Claim 20, Li discloses a positive electrode for a secondary battery, the positive electrode comprising: the positive electrode active material of claim 7 and a positive electrode collector [par. 0033].  Lee fails to explicitly teach wherein the positive electrode further comprises a conductive agent and a binder.  However, providing a conductive agent to promote electrical conductivity of the electrode and a binder to bind together the active material particles to one another and/or the current collector is well-known in the art.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the positive electrode of Li to have further including a conductive agent to promote electrical conductivity of the electrode and a binder to bind together the active material particles to one another and/or the current collector.
Regarding Claim 21, Li discloses a lithium secondary battery comprising the positive electrode of claim 20, a negative electrode disposed to face the positive electrode, a separator (isolation film), and an electrolyte [par. 0033].
	Regarding Claim 19, Li discloses a method of preparing a positive electrode active material for a secondary battery [pars. 0024-28], comprising mixing and sintering the positive electrode active material precursor of claim 1 and a lithium source to form a lithium cobalt oxide, Li1+zCo1−x−yMaxMbyO2, which contains a doping element (e.g., Ma as Al, and Mb as Ni) in an amount in the range of about 148 ppm (i.e., when Ma is contained in an amount of 0.0005 mol and Mb is absent) to about 9,457 ppm (i.e., when Ma and Mb are contained in an amount of 0.01 mol each) {When the disclosed lithium cobalt oxide contains only Ma in an amount of 0.0005 mol, the doped lithium cobalt oxide has a mass of 90.9 g, and when the disclosed lithium cobalt oxide contains both Ma and Mb in an amount of 0.01 mol each, the doped lithium cobalt oxide has a mass of 90.6083}. The disclosed amounts of 148 ppm to 9,457 ppm prima facie case of obviousness [MPEP 2144.05(I)].  Li fails to explicitly disclose that the average particle diameter (D50) of the primary particles is 15 μm or more.  However, in a working example, Li discloses forming a positive electrode active material comprising a doped lithium cobalt oxide including a coating later, wherein the average particle diameter (D50) of primary particles including the coating layer is 16 μm and the coating thickness is 10 nm [par. 0114].  The coating layer adds a total of 20 nm to the overall thickness of the coated lithium cobalt oxide, which is miniscule compared to the overall particle thickness, it is readily apparent that the average particle diameter of the doped lithium cobalt oxide primary particle is about 16 μm.  Thus, before the effective filing date of the claimed invention, an ordinary skilled artisan would have found it obvious to form the doped lithium cobalt oxide primary particle with an average particle diameter (D50) to be about 16 μm, without undue experimentation and with a reasonable expectation of success.
Claims 1, 3-6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0280296 A1) in view of Vanhatalo (US 2014/0124701 A1).
	Regarding Claims 1 and 5, Li discloses a positive electrode active material precursor for a secondary battery (Ma- and/or Mb-doped cobalt carbonate or hydroxide) [0024-27,0036,0058,0065-68], comprising a primary particles of Co3O4 or CoOOH, wherein the primary particle contains a doping element (e.g., Ma as Al, and Mb as Ni) in an amount in the range of 168 ppm (i.e., when Ma is contained in an amount of 0.0005 mol and Mb is absent) to 10,777 ppm (i.e., when Ma and Mb are contained in an amount of 0.01 mol each) {Li discloses doping Co oxide with Ma and/or Mb to obtain a doped Co oxide precursor prior to mixing with a lithium source to obtain a Ma and/or Mb doped lithium cobalt oxide [pars. 0065-68]. From paragraphs [0110-0112] of Li, it can be seen that, when Li forms the Al-Ni codoped lithium cobalt oxide, LiCo0.996Al0.003Ni0.001O2, using the Al-Ni codoped Co3O4 precursor in which the Co:Al:Ni mole ratio is 99.6:0.3:0.1, the final Al-Ni codoped lithium cobalt oxide maintains the Co:Al:Ni mole ratio of 99.6:0.3:0.1.  Thus, it is apparent that the Ma and Mb amounts of up to 0.01 mol each comprised by the Ma-Mb codoped lithium cobalt oxide, Li1+zCo1−x−yMaxMbyO2, in paragraph [0068] are also the same for the doped Co oxide precursor.  Further, it should be noted that, given the Ma and Mb amounts in moles relative to the Co amount in the doped Co3O4 precursor, one can calculate the mass of each element as well as the total mass of the doped Co3O4 and obtain the amount of Ma and Mb in ppm}.  The disclosed amounts of 168 ppm to 10,777 ppm overlap the claimed range of 3,000 ppm or more (claim 1), or the claimed range of 4,000 ppm or more (claim 5), establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Li fails to teach the primary particle of the precursor has an average particle diameter (D50) of 15
μm or more. However, Vanhatalo, from the same field of endeavor, teaches that lithium cobalt oxide positive active material particles, which are produced from a cobalt precursor with a small particle size by using a high Li/Co molar ratio and long sintering time in order to obtain the desired density and particle size of the particles, exhibit an irregular particle shape due to agglomeration of fine particles into larger ones [par. 0002].  Vanhatalo further discloses using Co304 precursor particles to form a positive electrode active material particles where, when the average particle size D50 is between the range of 3-30 um, the particles are easily controllable [Vanhatalo — par. 0018]. Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Vanhatalo to have modified the primary particle of Li to have an average particle diameter D50 of 3-30 um, which overlaps with the claimed range of 15 um or more, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Regarding Claims 3-4, Li discloses wherein the doping element is aluminum [par - 0025].
	Regarding Claim 6, Li discloses wherein the doping element has a predetermined concentration in the primary particle [par. 0036].
	Regarding Claim 16, Li discloses a method of preparing a positive electrode active material precursor for a secondary battery [pars. 0024-27,0036,0058,0065-68], comprising:
Ma and/or Mb); and
	performing a co-precipitation reaction of the precursor-forming solution to form a Co3O4 or CoOOH precursor which contains a doping element (e.g., Ma as Al, and Mb as Ni) in an amount in the range of 168 ppm (i.e., when Ma is contained in an amount of 0.0005 mol and Mb is absent) to 10,777 ppm (i.e., when Ma and Mb are contained in an amount of 0.01 mol each) {Li discloses doping Co oxide with Ma and/or Mb to obtain a doped Co oxide precursor prior to mixing with a lithium source to obtain a Ma and/or Mb doped lithium cobalt oxide [pars. 0065-68]. From paragraphs [0110-0112] of Li, it can be seen that, when Li forms the Al-Ni codoped lithium cobalt oxide, LiCo0.996Al0.003Ni0.001O2, using the Al-Ni codoped Co3O4 precursor in which the Co:Al:Ni mole ratio is 99.6:0.3:0.1, the final Al-Ni codoped lithium cobalt oxide maintains the Co:Al:Ni mole ratio of 99.6:0.3:0.1.  Thus, it is apparent that the Ma and Mb amounts of up to 0.01 mol each comprised by the Ma-Mb codoped lithium cobalt oxide, Li1+zCo1−x−yMaxMbyO2, in paragraph [0068] are also the same for the doped Co oxide precursor.  Further, it should be noted that, given the Ma and Mb amounts in moles relative to the Co amount in the doped Co3O4 precursor, one can calculate the mass of each element as well as the total mass of the doped Co3O4 and obtain the amount of Ma and Mb in ppm}.  The disclosed amounts of 168 ppm to 10,777 ppm overlap the claimed range of 3,000 ppm or more, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Li fails to teach the primary particle of the precursor has an average particle diameter (D50) of 15
μm or more. However, Vanhatalo, from the same field of endeavor, teaches that lithium cobalt oxide positive active material particles, which are produced from a cobalt precursor with a small particle size by using a high Li/Co molar ratio and long sintering time in order to obtain the desired density and 304 precursor particles to form a positive electrode active material particles where, when the average particle size D50 is between the range of 3-30 um, the particles are easily controllable [Vanhatalo — par. 0018]. Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Vanhatalo to have modified the primary particle of Li to have an average particle diameter D50 of 3-30 um, which overlaps with the claimed range of 15 um or more, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Regarding Claim 17, Li discloses wherein the doping element is at least aluminum [par - 0025].
	Regarding Claim 18, Li discloses wherein co-precipitation reaction time is in a range of 4 hours to 10 hours, which touches the claimed range of 10 hours to 40 hours [par. 0026], establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Primary Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724